DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 08/24/2022 have been entered.
	
Allowable Subject Matter
Claim 1, and those depending therefrom including claims 2, 5, and 7, is allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of Teranishi (US-20120017642) teaches a plurality of gas suction holes 16a and 17a which extend across the entire width of the glass G.  Therefore, the prior art of Teranishi fails to anticipate “a suction portion only at a position corresponding to a center portion of the glass film in a width direction” as now claimed.  
	Teranishi would not render obvious reducing the width of the suction holes to less than the width of the glass because doing so would decrease a holding force of the suction holes without any obvious benefit to doing so.  
	Teranishi also pertains to the act of “cleaving” a glass sheet and not “cutting” which is now claimed.  Teranishi does draw a distinction between cutting and cleaving [Teranishi; paragraph 0005], saying that a cutting method involving cleaving must involve other processes in order to propagate the crack through the glass sheet, and therefore the cleaving device of Teranishi would not necessarily be considered “a cutting device” as now claimed.  
	Modifying Teranishi to meet the new claim limitations would change the mode of operation of the device of Teranishi and therefore would not have been obvious.  
	The prior art such as Sato fails to anticipate or render obvious the cutting operation as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-5,878,866, is pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723